Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 3, 3021 has been entered.
The amendment filed with the RCE submission of June 3, 2021 has been received and entered.  With the entry of the amendment, claims 2-5, 7 and 11-14 are canceled, and claims 1, 6, 8-10, 15-16 and new claims 17-20 are pending for examination.
 
Drawings
The replacement drawings filed December 23, 2020 are approved.

Claim Objections
The objection to claim 10 because  “T is set as 50to 160” should be “T is set as 50 to 160” to provide a proper space between “50” and “to” is withdrawn due to the amendment of June 3, 2021 making this correction. 


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 6, 8-10 and 15-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1 and 10 now have “two nozzle devices disposed at a specific distance maintained therebetween”.  Applicant refers to figures 3A and 3B and [0034] of the specification for support in the arguments of December 23, 2020.  However, the Examiner has reviewed these areas and the specification, and it is not specifically provided that a specific distance is “maintained therebetween” during the process, and therefore the claims contain new matter. 


The rejection of claims 1-6 and 8-16 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is withdrawn due to the amendments of June 3, 2021 clarifying the claim language.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 8-10, 16-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Japan 2005-314814 (hereinafter ‘814) in view of Sekiya et al (US 2016/0008845), Tomioka et al (US 2003/0070581), Issberner et al (US 2005/0025957) and Suzuki et al (US 6432439).
Claims 1, 8, 9, 17, 18: ‘814 teaches a method of spraying a chemical solution (page 1, description translation, 0024, 0028, figures 1, 3). The method includes spraying the chemical solution onto a dryer roller by two nozzle devices disposed at a certain interval therebetween with the two nozzle devices each reciprocated along a rail extended in the width direction of the dryer roller in a state that the dryer roller, for guiding wet paper, is being rotated, in a dry part of a paper-making machine (page 1, description translation, 0002, 0024, 0025, 0028, 0036-0038, figures 1-3), where either it would be understood that there would be a specific distance maintained between the two nozzle 
(A) As to the rotation speed and contacts N,
Sekiya teaches a method of spraying a chemical solution (abstract). The method includes spraying the chemical solution onto a dryer roller by a nozzle device with the nozzle device reciprocated along a rail extended in the width direction of the dryer roller in a state that the dryer roller, for guiding wet paper, is being rotated, in a dry part of a 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify ‘814 to use dryer features including dryer roller features of Sekiya such as Vd as conventional for use in paper machines for dryer rollers to be sprayed with chemical solution with an expectation of predictably acceptable results since both are directed to similar use of dryer rollers and Sekiya show conventional features of such systems, including Vd for such rollers, as discussed above. Vd would be optimized from the described range to provide an optimum rotational speed, giving a value in the claimed range and the use of this Vd in the process of ‘814 would give values of N in the claimed range as well, since N would be understood to be the number of revolutions per time T, since there would be a new contact point with the paper each time the dryer roller revolves (note ‘814, figure 1).  Therefore, if for example T is 0.425 min as described and Vd is 300 revolutions (times)/min, then N would be T x Vd or 0.425 x 300 or 127.5, in the claimed range of claims 1 and 8.   All of the exemplary values would be within the described ranges of as noted above.  Therefore, from the prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
 (B)  As to the chemical solution material, ‘814 describes that vegetable oil and/or silicon oil can be used as an anti pollution (anti soiling) agent (0036-0037), and describes an example with aminosilicone oil (0059), which can be considered an amino modified silicone oil as in claims 1, 9 and 17. ‘814 describes that the oil is preferably emulsified in water with an emulsifier (surfactant) (0037). Sekiya describes using an anti-contamination agent or cleaning agent, for example (0101) and gives examples of using anti-soiling agent (0156), and indicates that the solution can include water soluble polymer or silicone emulsion or wax and the like (0109). Sekiya also notes that the compositions can be applied to the dryer roll or to a canvas in the paper making machine (0015). 
(C) Furthermore as to the zeta potential of the chemical solution, Sekiya indicates that it is desired to have efficiency of adhesion to the target (here roller) (0067),and also indicates solid content for the solution (0099).  Tomioka indicates higher absolute values to give good dispersability  of liquid compositions with solids (0108) and describes desirable values of +5 to +90 mV for a liquid composition with good dispersability (note lack of aggregation and not forming huge lake of colorant) and note adsorbing on particles as well (0109) and similarly describes this for -5 to -90 mV (0156).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify ‘814 in view of Sekiya to also have a zeta potential for the chemical solution of 5-90 mV in value to give good dispersability and improved adhesion/adsorbing to the roller as suggested by Tomioka, since Sekiya notes solid contents in the solution and desire for adhesion to the target prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
(D) As to the viscosity of the chemical solution and the pH of the chemical solution, Sekiya describes that the viscosity should be  1 to 200 cps (equates to mPas), with less than 500 cps desired for good spraying (0110, 0111) and gives examples of viscosity of 1.5 or 1.6 cps, for example (0143, 0156), in the claimed range. Tomioka describes using pH of 2-7, preferred 3-6, when using the +5 - +90 mV zeta potential liquid (note 0106, 0111).  As discussed above, ‘814 describes using an emulsified solution, as does Sekiya (note silicone emulsion of 0109). Issberner describes emulsifiers making emulsions (0001), where the emulsion can be formed with an oil phase, and aqueous phase and emulsifier component (0066, 0033), where the emulsion can use a high water content (0078) and an oil phase that can be a silicone oil (note 0034), where it is described that the emulsion can have a low viscosity below 100 mPas (0068), and can be sprayed (0075,0101). The emulsion further has a pH of 4.5 or greater in the aqueous phase, where the final emulsion can be adjusted to a desired pH (0071), where the pH in the aqueous solution can adjust the desired particle size in the emulsion obtained, with lower particle size with increasing pH (0072), with where it is 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify ‘814 in view of Sekiya and Tomioka to therefore provide that the chemical solution is an emulsion with the silicone oil material, and has a pH of 3-6, and a viscosity of less than 100 mPas, as suggested by Tomioka, Issberner and Suzuki with an expectation of providing a desirable emulsion that can be sprayed, since ‘814 indicates an aminosilicone oil can be used and to use an emulsion of oil in water which is emulsified with emulsifier, Sekiya indicates that a silicone emulsion can be used for the chemical solution, with viscosity below 100 mPas in examples,  Tomioka notes pH of 3-6 with the positive zeta potential being used, and Issberner describes how silicone oil can be used with water and emulsifier to provide a desirable emulsion with a viscosity of less than 100 mPas and which would give a desirably stable emulsion that can be sprayed, indicating desirable conditions for a sprayed chemical solution of an emulsion as described by ‘814 and Sekiya, and furthermore Suzuki would indicate how oil and water emulsions that also use silicone oil 
Additionally, in ‘814, the first nozzle device of the two nozzle devices is arranged to reciprocate between a position corresponding to an end of the wet paper and a position corresponding to the center of the wet paper along the rail, and a second nozzle device thereof is arranged to reciprocate between a position corresponding to the other end of the wet paper and a position corresponding to the center of the wet paper along the rail (note figures 2, 3, and 0033-0034, 0038).
Additionally,  ‘814 gives an example of transportation speed of the paper of 550 m/min (0045), but is not limited to this speed in the body of the reference. As to the diameter of the dryer roller, Sekiya indicates a circumference of 3700 mm to 6000 mm (0075) where the diameter would be Circumference/pi.  This gives approximately 1.18 m to 1.9 m, overlapping the claimed range, and would give suggested diameters for a dryer roller to be used.  Vd can be 300 times/min, for example, and values overlapping the claimed range as discussed for claim 1 above. There is no limit as to the paper speed, and therefore, it would be acceptable to provide the speed to meet the requirements of Vd=Vp/piD, such as if Vd =300, and D=1.5, then Vp = approximately 1413 m/min, in the claimed range of 800-1500 m/min, or alternatively if Vd = 160 and D = 1.83, then Vp = approx. 919 m/min also in the claimed range (and meeting requirements of claim 17, for example as to D, where D is in the range taught by Sekiya). This would indicate that by optimizing the values from Sekiya of paper width, diameter and Vd, which would be suggested, values in the claimed range would be provided. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Additionally, as to the nozzle device arranged to spray the chemical solution onto the dryer roller radially, this would be shown by ‘814 (figures 1-3) and also Sekiya  (note figures 1, 2), and the same construction would be shown in in ‘814 (figure 3) or at least be suggested for the same spray effects on the roller (0035), giving the same results across the roller.  As to a width of the sprayed portion sprayed instantaneously, Sekiya would indicate this as width W (figure 2) and give a range of 30-150 mm (3-15 cm) (0066-0067), giving a value overlapping the claimed range and give suggested widths to use for the nozzles, and it would have been obvious to optimize within the taught range, giving a value in the claimed range, and thus would be a suggested range to use for each nozzle applying chemical solution in the process. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  As well, examples are given by Sekiya of W in the claimed range of 3 cm (0156, Table 5).
Claims 10, 16, 20: ‘814 teaches a method of spraying a chemical solution (page 1, description translation, 0024, 0028, figures 1, 3). The method includes spraying the chemical solution onto a dryer roller by two nozzle devices disposed at a certain interval therebetween with the two nozzle devices each reciprocated along a rail extended in the width direction of the dryer roller in a state that the dryer roller, for guiding wet paper, is being rotated, in a dry part of a paper-making machine (page 1, description translation, 0002, 0024, 0025, 0028, 0036-0038, figures 1-3), where either it would be 
(A) As to the rotation speed and contacts N,
Sekiya teaches a method of spraying a chemical solution (abstract). The method includes spraying the chemical solution onto a dryer roller by a nozzle device with the nozzle device reciprocated along a rail extended in the width direction of the dryer roller 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify ‘814 to use dryer features including dryer roller features of Sekiya such as Vd as conventional for use in paper machines for dryer rollers to be sprayed with chemical solution with an expectation of predictably acceptable results since both are directed to similar use of dryer rollers and Sekiya show conventional features of such systems, including Vd for such rollers, as discussed above. Vd would be optimized from the described range to provide an optimum rotational speed, giving a value in the claimed range and the use of this Vd in the process of ‘814 would give values of N in the claimed range as well, since N would be understood to be the number of revolutions per time T, since there would be a new contact point with the paper each time the dryer roller revolves (note ‘814, figure 1).  Therefore, if for example T is 0.425 min as described and Vd is 300 revolutions (times)/min, then N would be T x 
Additionally, ‘814 would provide that the average moving speed Vn of the two nozzle devices is each 4 m/min, for example (0044), within the claimed range. ‘814 gives an example of a paper width of 3.4 m (0045).  However, Sekiya further describes that for similar such systems with wet paper passing over drying rollers and spraying of chemical solution, the paper can be 3000-9000 mm or 3-9 m (0073), giving a further suggested predictably acceptable paper width to use. If a paper width W of 4 m, for example, was used with the moving speed Vn of 4 m/min, the time T would be 2 m (half of 4 m)/4 m/min or 0.5 min, and TxVd would be 0.5 x 300 (Vd as discussed above) or 150 number of contacts N, still in the claimed range of claim 10.  Moreover W/2Vn would be 4/8 or 0.5 = T, thus meeting the claimed requirements.   Additionally, while ‘814 gives an example moving speed of 4 m/min, Sekiya would indicate that for similar such systems, there would be an adjustable moving speed Vn for nozzles given the adjustable time per revolution and adjustable traverse distance H that the nozzle travels per revolution (note 0077, 0018), and therefore there would be further suggestion to optimize the moving speed Vn for the particular rolls treated, where for example, if Vn was 5 m/min, Vd was 261 (within the range of Vd as discussed above), W was 4.6 m, within the claimed ranges and range of Sekiya, then the time T would be 0.46 min (half of 4.6 m/5 m/min) and T x Vd (0.46 x 261) would be approx. 120, giving values in the claimed ranges of claims 10, 16 and 20, meeting the claimed requirements. As well, T = W/2Vn would be provided where 4.6/10 = 0.46.  This would indicate that by optimizing the values from Sekiya of paper width, Vd and Vn, which would be suggested, values in the claimed range would be provided. In the case where the claimed ranges "overlap or prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
(B)  As to the chemical solution material, ‘814 describes that vegetable oil and/or silicon oil can be used as an anti pollution (anti soiling) agent (0036-0037, 0044). ‘814 describes that the oil is preferably emulsified in water with an emulsifier (surfactant) (0037). Sekiya describes using an anti-contamination agent or cleaning agent, for example (0101) and gives examples of using anti-soiling agent (0156), and indicates that the solution can include water soluble polymer or silicone emulsion or wax and the like (0109). Sekiya also notes that the compositions can be applied to the dryer roll or to a canvas in the paper making machine (0015). 
(C) Furthermore as to the zeta potential of the chemical solution, Sekiya indicates that it is desired to have efficiency of adhesion to the target (here roller) (0067),and also indicates solid content for the solution (0099).  Tomioka indicates higher absolute values to give good dispersability  of liquid compositions with solids (0108) and describes desirable values of +5 to +90 mV for a liquid composition with good dispersability (note lack of aggregation and not forming huge lake of colorant) and note adsorbing on particles as well (0109) and similarly describes this for -5 to -90 mV (0156).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify ‘814 in view of Sekiya to also have a zeta potential for the chemical solution of -5 to -90 mV in value to give good dispersability and improved adhesion/adsorbing to the roller as suggested by Tomioka, prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
(D) As to the viscosity of the chemical solution and the pH of the chemical solution, Sekiya describes that the viscosity should be  1 to 200 cps (equates to mPas), with less than 500 cps desired for good spraying (0110, 0111) and gives examples of viscosity of 1.5 or 1.6 cps, for example (0143, 0156), in the claimed range. Tomioka describes how a pH of 7-12, preferred 8-11, is used with the negative -5 to -90 mV zeta potential liquid (note 0154, 0158). As discussed above, ‘814 describes using an emulsified solution, as does Sekiya (note silicone emulsion of 0109) and notes using vegetable oil (0022). Issberner describes emulsifiers making emulsions (0001), where the emulsion can be formed with an oil phase, and aqueous phase and emulsifier component (0066, 0033), where the emulsion can use a high water content (0078) and an oil phase that can be a vegetable oil (note 0034), where it is described that the emulsion can have a low viscosity below 100 mPas (0068), and can be sprayed (0075, 0101). The emulsion further has a pH of 4.5 or greater in the aqueous phase, where the final emulsion can also be adjusted to a desired pH (0071), where the pH of the aqueous 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify ‘814 in view of Sekiya and Tomioka to therefore provide that the chemical solution is an emulsion with the vegetable oil material, and has a pH of 8-10 for example, and a viscosity of less than 100 mPas, as suggested by  Tomioka, Issberner and Suzuki with an expectation of providing a desirable emulsion that can be sprayed, since ‘814 indicates a vegetable oil can be used and to use an emulsion of oil in water which is emulsified with emulsifier, Sekiya indicates that a emulsion can be used for the chemical solution, with viscosity below 100 mPas in examples, Tomioka indicates that pH of 8-11 is preferred with a negative zeta potential liquid, Issberner describes how vegetable oil can be used with water and emulsifier to provide a desirable emulsion with a viscosity of less than 100 mPas and which would give a desirably stable emulsion that can be sprayed, indicating desirable prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  
Additionally, in ‘814, the first nozzle device of the two nozzle devices is arranged to reciprocate between a position corresponding to an end of the wet paper and a position corresponding to the center of the wet paper along the rail, and a second nozzle device thereof is arranged to reciprocate between a position corresponding to the other end of the wet paper and a position corresponding to the center of the wet paper along the rail (note figures 2, 3, and 0033-0034, 0038).
Additionally,  ‘814 gives an example of transportation speed of the paper of 550 m/min (0045), but is not limited to this speed in the body of the reference. As to the diameter of the dryer roller, Sekiya indicates a circumference of 3700 mm to 6000 mm (0075) where the diameter would be Circumference/pi.  This gives approximately 1.18 m to 1.9 m, overlapping the claimed range, and would give suggested diameters for a dryer roller to be used.  Vd can be 300 times/min, for example, and values overlapping the claimed range as discussed above. There is no limit as to the paper speed, and therefore, prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Additionally, as to the nozzle device arranged to spray the chemical solution onto the dryer roller radially, this would be shown by ‘814 (figures 1-3) and also Sekiya  (note figures 1, 2), and the same construction would be shown in in ‘814 (figure 3) or at least be suggested for the same spray effects on the roller (0035), giving the same results across the roller.  As to a width of the sprayed portion sprayed instantaneously, Sekiya would indicate this as width W (figure 2) and give a range of 30-150 mm (3-15 cm) (0066-0067), giving a value overlapping the claimed range and give suggested widths to use for the nozzles, and it would have been obvious to optimize within the taught range, giving a value in the claimed range, and thus would be a suggested range to use for each nozzle applying chemical solution in the process. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  As well, examples are given by Sekiya of W in the claimed range of 3 cm (0156, Table 5).
.

Claims 1, 8, 9, 17 and 18  are alternatively rejected under 35 U.S.C. 103 as being unpatentable over ‘814 in view of Sekiya, Tomioka, Issberner and Suzuki as applied to claims 1, 8, 9, 17 and 18 above, and further in view of Japan 2004-218186 (hereinafter ‘186).
Claims 1, 8, 9, 17 and 18, ‘814 in view of Sekiya, Tomioka, Issberner and Suzuki would suggest the features discussed for claims 1, 8, 9, 17 and 18 above, including ‘814 describing using aminosilicone oil.  Furthermore, ‘186 describes that anticontamination agent can be sprayed in a paper machine onto canvas (page 1, description translation), and describes using waxes or oils, where materials that can be used include silicone oils including amino and epoxy modified silicone oils (0086-0092).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify ‘814 in view of Sekiya, Tomioka, Issberner and Suzuki to use modified silicone oils such as amino or epoxy modified silicone oils for the anti-contamination (anti-soiling) agent as suggested by ‘186 with an expectation of predictably acceptable results, since ‘814 and Sekiya indicates using anti-contamination/anti-soiling material that can be applied to dryer rollers or canvas, and ‘814 notes using aminosilicone oil and ‘186 teaches such material that can also be spray applied to paper making machines to canvas using specifically modified silicone oils such as amino or epoxy modified silicone oils for the anti-contamination (anti-soiling) agent, and since Sekiya indicates using the same material for dryer rollers and canvas it would also be expected to be usable on the dryer rollers.

Claim 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over ‘814 in view of Sekiya, Tomioka, Issberner and Suzuki OR ‘814 in view of Sekiya, Tomioka,  as applied to claims 1, 8-10, 16-18 and 20/1, 8, 9, 17 and 18 above, and further in view of EITHER Johnson et al (US 2018/0230654) OR Baumoeller et al (US 7622021).
Claims 6 and 15: As to the wet paper containing recycled pulp at not less than 90% by mass,  ‘814 and Sekiya do not give the recycled pulp content.  
However, (1) Johnson describes that paper such as paper towel can be made using simply (as one or more) recycled pulp, such as de-inked pulp, old corrugated container pulp or new corrugated container pulp (0012-0014) and this can be made  on all types of paper making machines, including cylinder and Yankee dryer machines (0023).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify  ‘814 in view of Sekiya, Tomioka, Issberner and Suzuki OR ‘814 in view of Sekiya, Tomioka, Issberner, Suzuki and ‘186 to use simply (100 wt% or at least greater than 90% for example) recycled pulp in the paper making as suggested by Johnson with an expectation of predictably acceptable results, since Johnson indicates that paper products (paper towels) can be made by all types of paper making machines and made simply using recycled pulp content.
However, (2) Baumoeller describes that paper for use such as tissue paper can be made using about 95 wt%  recycled pulp or up to 95 wt% recycled pulp (column 13, lines 35-45, claim 8).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify ‘814 in view of Sekiya, Tomioka, Issberner and Suzuki OR ‘814 in view of Sekiya, Tomioka, Issberner, Suzuki and ‘186  to use 95 wt% recycled pulp in the paper making as suggested by Baumoeller with an expectation of predictably acceptable results, since Baumoeller indicates how .

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over ‘814 in view of Sekiya, Tomioka, Issberner and Suzuki as applied to claims 1, 8-10, 16-18 and 20 above, and further in view of Dederen et al (US 2002/0065328)
Claim 19: as to the paper width of 6 m, this would be suggested as acceptable from the possible paper width ranges of Sekiya (note discussion for claim 10). For example, if Vn is 4 m/min as discussed above for claim 10, and paper width W of 6 m is used (within the range of Sekiya, as discussed for claim 10 above), then the time T would be 3 m (half of 6 m)/4 m/min or 0.75 min = T (in the range of claim 10), and Vd is 160 (also in the range of Vd as discussed for claim 10 above) then T x Vd would be 0.75 x 160 =120 number of contacts N, still in the claimed range of claim 10, and W would be in the range of claim 19.  As well, the transportation speed would be acceptably approx. 919 m/min, in the claimed range,  Furthermore, D would be acceptably 1.83 from optimization of the range taught by Sekiya as discussed for claim 10 above, 
Additionally, as to the use of synthetic ester oil, ‘814 indicates that synthetic oil can be used (0022). Issberner describes using, for making emulsions, vegetable oil, silicone oils, or various ester oils (0034), but does not teach that the ester oils are specifically synthetic.  However, Dederen describes that emulsions can be formed including oil in water (abstract), and oils for such emulsions can be those widely used, including vegetable oils, silicone oils, and synthetic ester oils (0037-0038).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify ‘814 in view of Sekiya, Tomioka, .

Terminal Disclaimer
The terminal disclaimer filed on December 23, 2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on Application Number 16/607, 487 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
Applicant's arguments filed June 3, 2021  have been fully considered.
(A) The Examiner notes the adjustment to the rejections with the amendments to the claims, including the new references to Suzuki and Dederen that have been provided. 
(B) Applicant argues as to the 35 USC 112(a) and (b) rejections that the claims have been amended to obviate the rejections.  However, the Examiner notes that there has been no amendment that modifies the claims as to the phrasing discussed in regard to the 35 USC 112(a) new matter rejection, and therefore the rejection is maintained.
(C) As to the 35 USC 103 rejections, applicant argues that Issberner only shows the pH of the water phase and this differs from the present invention which refers to the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE A BAREFORD whose telephone number is (571)272-1413.  The examiner can normally be reached on M-Th 6:00 am -3:30 pm, 2nd F 6:00 am -2:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GORDON BALDWIN can be reached on 571-272-5166.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATHERINE A BAREFORD/Primary Examiner, Art Unit 1718